Citation Nr: 0010324	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with history of fibrillation 
March 1, 1993 to October 16, 1996.

2.  Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease with history of fibrillation 
from October 17, 1996 to March 17, 1997.

3.  Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease with history of fibrillation 
on and after May 1, 1998.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes and disc disease of the 
lumbar spine, March 1, 1993 to May 1, 1998.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes and disc disease of the lumbar spine, on 
and after May 2, 1998.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 15, 1950 
to August 3, 1952 and from October 1, 1976 to February 28, 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, granted 
entitlement to service connection for coronary artery disease 
with status post angioplasty with high cholesterol and high 
triglyceride reading with assignment of a 30 percent 
evaluation effective March 1, 1993.  The RO also granted 
entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine also diagnosed as osteoarthritis with history of 
chronic low back pain and chronic leg pain with assignment of 
a 10 percent evaluation effective from March 1, 1993.

The Board remanded the case to the RO for further development 
and adjudicative actions in May 1997.

In January 1998 the RO granted entitlement to an increased 
evaluation of 60 percent for arteriosclerotic heart disease 
with atrial fibrillation from October 17, 1996 to March 17, 
1997, a 100 percent evaluation effective on March 18, 1997, 
and reinstated a 60 percent evaluation effective May 1, 1998.  
The RO also affirmed the 10 percent evaluation for 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine.

In September 1998 the RO affirmed the 60 percent evaluation 
for arteriosclerotic heart disease with history of 
fibrillation, and granted entitlement to an increased 
evaluation of 20 percent for degenerative changes and disc 
disease of the lumbar spine effective May 2, 1998.  Service 
connection has also been granted for degenerative arthritis 
of the cervical spine with early discogenic disease, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.

The case has been returned to the Board for further appellate 
review.

In November 1998 the veteran submitted a claim of entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  The RO has begun 
development of this claim which is otherwise not before the 
Board for appellate review.  

The claim of entitlement to increased compensation benefits 
for degenerative changes and disc disease of the lumbar spine 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The probative evidence shows that between March 1, 1993 
and October 16, 1996 the veteran was capable of performing 
ordinary manual labor following his angioplasty surgery.



2.  The probative evidence shows that between October 17, 
1996 and March 17, 1997 and on and after May 1, 1998 more 
than light manual labor was not feasible following the 
veteran's coronary artery bypass surgery.

3.  The probative evidence shows that on and after May 1 
1998, the veteran's arteriosclerotic heart disease symptoms 
were manifested by workload of greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs which resulted 
in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for arteriosclerotic heart disease with atrial 
fibrillation March 1, 1993 to October 16, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.104, Diagnostic Code 7005 (effective prior to 
January 12, 1998).

2.  The criteria for an evaluation in excess of 60 percent 
for arteriosclerotic heart disease with atrial fibrillation 
from October 17, 1996 to March 17, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.2, 4.7, 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998).

3.  The criteria for an evaluation in excess of 60 percent 
for arteriosclerotic heart disease with atrial fibrillation 
on and after May 1, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.2, 4.7, 4.104, Diagnostic Code 
7005 (effective prior to January 12, 1998); 38 C.F.R. § 
4.104; Diagnostic Code 7005; 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997) (effective January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record, in pertinent part, shows that in an 
initial rating decision of May 1993, the RO granted service-
connection for coronary artery disease status post 
angioplasty with high cholesterol and high triglyceride 
readings from March 1, 1993, the date of the original claim.  
The rating was based upon findings in the veteran's service 
medical records and VA general medical examination conducted 
in April 1993.

Service medical records indicate that the veteran had 
episodes of chest pain and complaints of fatigue while in 
active duty service.  He underwent an angioplasty in December 
1991 and thereafter, was treated with medication.  On his 
retirement examination in December 1992, recurrent 
palpitations were noted.  A history of high cholesterol and 
high triglyceride readings were also noted.

VA examination in April 1993 indicated that the veteran had 
no significant chest pain since December 1991 when he had a 
single vessel angioplasty performed.  On examination, his 
heart did not seem to be clinically enlarged although the 
physician was not able to feel the point of maximal impulse 
(PMI).  On auscultation the rhythm was regular without any 
gallops or murmurs or rubs heard.

Test results indicated the veteran had elevated cholesterol 
and triglycerides.  Chest x-rays were negative.  The heart 
was normal in limit and size.  The pulmonary vasculature was 
unremarkable.  Electrocardiogram (EKG) showed a first-degree 
atrioventricular (AV) block but was otherwise normal.  The 
diagnosis was coronary artery disease with past history of 
one vessel angioplasty.  X-rays showed no evidence of active 
intrathoracic disease.

VA Medical Center (MC) progress notes dated in July 1993 
indicated that the veteran's angina was stable and he did not 
need nitroglycerin.  He was diagnosed with arteriosclerotic 
heart disease (ASHD).

At his personal hearing in April 1994 the veteran testified 
that he had an angioplasty performed while in service because 
there was a 95 percent blockage in one of his arteries.  He 
stated that he had severe chest pain and pain in his left 
arm, fatigue and shortness of breath.  Hearing Transcript 
(Tr.), pp. 2-3.  He further testified that after the 
angioplasty, shortness of breath gradually came back along 
with a feeling of pressure in his chest, which occurred two 
or three times a day, and severe pain in his left arm.  He 
stated that he has nitroglycerin tablets that he has never 
taken.  He further stated that he takes medication regularly 
for his heart condition.  Tr., pp. 3-4.  He testified that 
after service he worked for the church as a pastoral 
assistant.  As part of his job, he teaches Sunday school 
class and visits sick people in the hospital.  He stated that 
he does not work about two days a week because of his service 
connected back and heart disabilities.  Tr., p. 5.

Progress notes, for June and September 1994 showed the 
veteran's ASHD as stable.  In December 1994 he was diagnosed 
with ASHD and it was indicated that he was non-compliant with 
diet and exercise.

X-rays taken in August 1995 showed that the veteran's heart 
was within normal limits for size and configuration.  
Mediastinum and pulmonary vasculature were unremarkable.  
There was prominence of the basilar pulmonary markings.  
There was mild elevation of the right leaf of the diaphragm.  
Visualized rib cage was intact.  There was no evidence of 
active intrathoracic disease and no significant change since 
the previous study.

On examination in January 1996 the veteran reported that he 
feels winded from little exertion.  His diagnosis was atrial 
fibrillation.  X-rays taken in January 1996 showed the heart 
to be within normal limits for size and configuration.  
Mediastinum and pulmonary vasculature were unremarkable.  
There was no pulmonary infiltration or pleural fluid.  
Visualized rib cage was intact.  There was no evidence of 
active intrathoracic disease.

In an April 1996 report, Dr. J. R. R. indicated that the 
veteran had a 2-dimensional (2-D) echocardiogram (ECHO) that 
demonstrated overall normal left ventricular systolic 
function with no wall motion abnormalities and mild left 
atrial enlargement.  There were no significant regurgitant 
lesions.  EKG demonstrated atrial fibrillation with moderate 
ventricular response and nonspecific ST-T wave changes.  
There were no acute ischemic changes.  The impression was 
that the veteran was stable from the cardiovascular 
standpoint.  It was noted that his episodes of shortness of 
breath were somewhat difficult to explain, but could be due 
to his atrial fibrillation, obesity, panic attacks or 
ischemia.  He was hemodynamically stable without any evidence 
of ischemia on EKG or congestive heart failure.

In May 1996 the veteran was exercised on the treadmill.  
Examination of the stress single photon emission computed 
tomography (SPECT) images demonstrated a homogeneous uptake 
of the radionuclide throughout the myocardium.  The 
heart/lung extraction ratio was normal at 24 percent.  Planar 
images demonstrated a normal left ventricular cavity size.  
The diagnoses were normal myocardial cardiolite scintigraphy 
without concrete evidence for myocardial ischemia or 
infarction, and normal heart/lung extraction ratio at 24 
percent.

In June 1996 Dr. J. R. R. noted that the veteran continues to 
have symptoms of dyspnea, usually at rest.  There was no 
evidence by physical examination of cardiac decompensation.  
It was noted that the veteran continues to have episodes of 
shortness of breath usually while at rest, not at exercise.  
He reported that it feels like he is unable to take deep 
breaths and he feels hot all the time.  He reported further 
that he was able to exercise at the wellness center without 
problems.  He denied paroxysmal nocturnal dyspnea (PND), 
lower extremity edema or orthopnea.  He also denied chest 
pain.  His left ventricular function was normal by 2-D ECHO 
and cardiolite exercise stress test was unremarkable.

The veteran was hospitalized from October 17 to November 3, 
1996.  While an inpatient he underwent cardiac 
catheterization and an elective coronary artery bypass graft.  

Subsequent to his surgery, he remained without any or 
significant chest discomfort or shortness of breath despite 
walking in the halls.  He was discharged in stable condition.  
The discharge diagnoses were coronary artery disease, 
hypercholesterolemia and atrial fibrillation.

X-rays in October 1996 showed abnormal distribution of 
radiotracer with diminished activity in the anterior and 
anterolateral walls.  Redistribution was seen in the lateral 
wall, as well as the septum and anteroseptal region.  The 
diagnosis was lateral and anteroseptal ischemia.  

The veteran was hospitalized from March 18, 1997 to March 30, 
1997 for a coronary artery bypass graft of 3 vessels.  On 
post-operative day four, he had no new evidence of new 
arrhythmias.  His discharge diagnoses were coronary artery 
disease status post coronary artery bypass graft and chronic 
atrial fibrillation.

X-rays in May 1997 showed the cardiac silhouette was 
enlarged.  There was an apparent bulge of the left cardiac 
border that may have represented an aneurysm.  The diagnoses 
were post median sternotomy, cardiomegaly, bulging left 
cardiac contour, which may represent reticular aneurysm.  It 
was noted that the possibility that the opacification was not 
due to underlying pulmonary parenchymal abnormality cannot be 
excluded.

X-rays in June 1997 reveal posterior-anterior and lateral 
views of the chest demonstrated no change in the appearance 
of the heart.  The left ventricular border was irregular, but 
unchanged.  The heart size was stable.  The diagnosis was no 
interval change in abnormal left heart configuration.

In January 1998 the RO increased the veteran's disability 
evaluation for service-connected arteriosclerotic heart 
disease with atrial fibrillation from 30 percent to 60 
percent effective October 17, 1996, the date he was admitted 
into the hospital.  The RO also assigned a temporary 100 
percent evaluation from March 18, 1997, the date he was 
admitted to the hospital and subsequently underwent bypass 
surgery.  A scheduled reduction from 100 percent to 60 
percent was effective May 1, 1998.

In May 1998 the veteran underwent VA examination for his 
heart.  It was noted that he does occasionally have some 
exertional shortness of breath.  It was further noted that he 
does occasionally get some angina if he aggressively walks.  
He was able to walk a half-mile a day without any difficulty.  
However, if he totes anything, his tolerance of exercise is 
much less.  It was revealed that there was no jugular venous 
distention and no carotid murmur.  Cardiovascular examination 
revealed a regular rate and rhythm without murmurs, rubs, or 
gallops.  His lungs were clear.  His abdomen was soft and his 
extremities revealed no edema.  

The physician's assessment indicated that the veteran had an 
extensive history related to cardiac problems, namely 
coronary artery disease, chronic atrial fibrillation, 
hypertension and a pacemaker placement.  The physician noted 
that the veteran feels that he (the veteran) is gradually 
making some improvement in his exercise tolerance.  The 
physician recommended an ECHO be performed to evaluate the 
veteran's exercise level.  He further noted that the veteran 
remains chronically anticoagulated for atrial fibrillation 
and has had no complications from such procedure.

A June 1998 ECHO report shows the veteran's left and right 
ventricles were of normal size and function.  His left and 
right atriums were mildly dilated.  His aorta was a normal 
size and there was no pericardial effusion.  His aortic and 
mitral valves were of normal structure and motion.  Doppler 
findings showed trace mitral regurgitation.  The physician's 
summary indicated that there was no intracardiac masses or 
pericardial effusion.  In addition, no left ventricular 
segmental wall motion abnormalities could be detected.  There 
was preserved overall left ventricular function.

In an October 1998 statement, the veteran asserted that 
although he received a grant of 60 percent for his 
arteriosclerotic heart disease, he believes the VA failed to 
show how they considered him employable.  He further asserted 
that he left his regular full-time job nearly 18 months 
earlier because he could no longer maintain the stamina 
required to perform satisfactorily.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

The Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to cardiovascular system disabilities.  This change became 
effective January 12, 1998. 62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104.)

The United States Court of Appeals for Veteran's Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under criteria for Diagnostic Code 7017 in effect prior to 
January 12, 1998, 100 percent evaluation for coronary artery 
bypass will be assigned for one year following by pass 
surgery.  Thereafter, ratings are assigned as for 
arteriosclerotic heart disease.  A minimum rating of 30 
percent is assignable.

Under criteria for Diagnostic Code 7005 in effect prior to 
January 12, 1998, a 100 percent evaluation was warranted for 
arteriosclerotic heart disease during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation was also warranted for arteriosclerotic heart 
disease after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  

A 60 percent evaluation was for application when there was 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  

A 30 percent evaluation was for application when there was 
arteriosclerotic heart disease typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
and ordinary manual labor feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The revision of the cardiovascular system rating criteria 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.



The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable." 62 Fed. Reg. 65211 (Dec. 11, 1997).

Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease (coronary artery disease) 
warrants a 30 percent rating when a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating may be 
assigned for more than one episode of acute congestive heart 
failure in the past year, or when a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999).

Under Diagnostic Code 7017, effective January 12, 1998, a 100 
percent evaluation may be assigned for coronary artery bypass 
surgery for three months following hospital admission for 
surgery.  Thereafter, ratings are assigned as for 
arteriosclerotic heart disease or documented coronary artery 
disease as noted above.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  See Evans v. 
Brown, 9 Vet. App. 273, 281 (1996); Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for his heart disease 
is found to be well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected heart disease (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the May 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's cardiac 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

It is well to note that on remand of the case to the RO, the 
veteran was afforded the opportunity to submit additional 
evidence in support of his claim.  Additional evidence was 
obtained and associated with the claims file.  Finally, the 
veteran was afforded the benefit of contemporaneous 
comprehensive examination to include special studies to 
properly assess the nature and extent of severity of his 
heart disease.  VA has satisfactorily assisted the veteran in 
the development of his well grounded claim, and there is no 
indication that there exist additional pertinent medical 
documentation of a probative nature relative to the claim on 
appeal.


VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999). The record reflects that the veteran's heart 
disability is presently rated under appropriate criteria.  
The veteran has been provided the essential rating criteria.  

The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the symptomatology and 
the disease for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1999).

Entitlement to an Evaluation in Excess of 30 Percent
For Arteriosclerotic Heart Disease from
March 1, 1993 to October 16, 1996

The Board notes at the outset, that by regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating diseases of the heart, 
as set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-
7017.  See 61 Fed. Reg. 65207- 65244 (1998). 

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  
Karnas, supra; see also Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam) (veterans' claims should be adjudicated 
under the version of the regulations more favorable to him).

In this case, the veteran has been provided with the amended 
provisions for mental disorders, via the issuance of a 
January 1998 and September 1998 rating decision, and 
supplemental statement of the case (SSOC).  Accordingly, he 
has had the opportunity to provide argument in support of his 
claim under those provisions.  





The agency of original jurisdiction has had the opportunity 
to adjudicate the claim according to the new provisions.  
Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will consider both the old and 
new rating criteria, where applicable, and apply those 
criteria which are more favorable to the veteran.

The Court has held that 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law because such a law 
is not lawfully effective prior to its effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  

Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to 
January 12, 1998.  Therefore, the Secretary's legal 
obligation to apply January 12, 1998 as the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas, 
supra.  

The Board notes that the issue of entitlement to an 
evaluation in excess of 30 percent for arteriosclerotic heart 
disease from March 1, 1993 to October 16, 1996 will not 
entail application of the amended regulations, which went 
into effect on January 12, 1998.  See DeSousa, McCay, Karnas, 
all supra.

The Board finds that from March 1, 1993 to October 16, 1996 
the veteran's heart disease disability warranted a 30 percent 
disability evaluation under 38 C.F.R. § 4.104, Diagnostic 
Code 7005 as the evidence shows that ordinary manual labor 
was feasible following the veteran's angioplasty surgery or 
anginal attacks.

The evidence shows that the veteran had no significant chest 
pain since the angioplasty was completed.  Even though he was 
consistently diagnosed with heart disease, medical records 
from April 1993 to June 1996 essentially show his heart 
disease to be stable.  Chest x-rays showed his heart to be 
within normal limits for size.  He complained of shortness of 
breath and a pressure sensation of the chest but he denied 
chest pain and indicated that he did not use nitroglycerin 
for any chest pain.  

He was able to work for a church as the pastor's assistant 
which entailed teaching Sunday school and visiting sick 
people at hospitals.  He indicated that he did not work 
approximately two days a week due to his service-connected 
disabilities, primarily, his back and legs.  There is no 
clear indication in the record that symptomatology associated 
with his heart disease prevented him from engaging in 
ordinary manual labor.

The evidence does not demonstrate that more than light manual 
labor was not feasible subsequent to the veteran angioplasty 
surgery or angina attacks therefore the next higher 
evaluation of 60 percent is not warranted.  The Board finds 
that the above evidence demonstrates that the veteran's 
arteriosclerotic heart disease more nearly approximated the 
criteria required for a 30 percent rating from March 1, 1993 
to October 16, 1996.  Thus, entitlement to an evaluation in 
excess of 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 
7005 for the subject period of time is not warranted.


Entitlement to an Evaluation in Excess of 60 Percent for 
Arteriosclerotic 
Heart Disease from October 17, 1996 to March 17, 1997

This issue of entitlement to an evaluation in excess of 60 
percent for arteriosclerotic heart disease from October 17, 
1996 to March 17, 1997 does not require application of the 
amended regulations.  See DeSousa, McCay, Karnas, all supra

The Board finds that from October 17, 1996 to March 17, 1997, 
the evidence shows that the veteran's arteriosclerotic heart 
disease warranted a 60 percent disability evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7005 as the evidence shows 
that more than light manual labor was not feasible following 
his coronary artery bypass graft surgery.  The evidence shows 
that the veteran's condition was stable after his 
hospitalization for cardiac catheterization and artery bypass 
graft.  During the period at issue, in addition to a 
diagnosis of coronary artery disease, he was also diagnosed 
with atrial fibrillation, hypercholesterolemia and lateral 
and anteroseptal ischemia.  

However, the evidence shows that he maintained full-time 
employment until sometime around March or April 1997.  In his 
October 1998 statement he stated that he left his full-time 
job nearly 18 months prior.  Thus, since more than sedentary 
employment was not precluded, which is required in order to 
warrant the next higher evaluation of 100 percent, the Board 
finds that the veteran's arteriosclerotic heart disease more 
nearly approximated the criteria required for a 60 percent 
rating from October 17, 1996 to March 17, 1997.

Moreover, there is no evidence that the veteran had 
circulatory shock during and for 6 months following an acute 
illness from coronary occlusion, or chronic residual findings 
of congestive heart failure or angina on moderate exertion 
which are additional bases for determining entitlement to an 
evaluation of 100 percent for arteriosclerotic heart disease 
under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Based on the 
foregoing, the evidence does not support entitlement to an 
evaluation in excess of 60 percent from October 17, 1996 to 
March 17, 1997 under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Entitlement to an Evaluation in Excess of 60 Percent for 
Arteriosclerotic Heart Disease on and after May 1, 1998

Subsequent to a total temporary evaluation of 100 percent 
pursuant to 38 C.F.R. § 4.104 Diagnostic Code 7017, a 60 
percent disability evaluation was restored effective May 1, 
1998.  

The question here is whether the veteran is entitled to an 
evaluation greater than 60 percent on and after May 1, 1998.  
The Board will consider the old and new rating criteria in 
evaluating this issue and apply those criteria which are more 
favorable to the veteran.

As demonstrated earlier in this decision, under the old 
rating criteria, the evaluation of 60 percent for the 
veteran's service-connected arteriosclerotic heart disease 
was based on his ability to perform, at a minimum, light 
manual labor following surgical procedures concerning his 
heart.  

In order to warrant the next higher evaluation of 100 
percent, there must be evidence of circulatory shock, etc. 
during and for 6 months following acute illness for coronary 
occlusion or thrombosis or after 6 months, with chronic 
residuals findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  

The evidence shows that the veteran became unemployed 
following hospitalization for coronary artery bypass graft of 
3 vessels in March 1997.  X-rays revealed an enlarged cardiac 
silhouette and an apparent bulge of the left cardiac border 
that may have represented an aneurysm.  His left ventricular 
border was irregular in June 1997 and in June 1998 his 
ventricles were normal, there was preserved overall left 
ventricular function.

The most recent VA examination in May 1998 revealed regular 
rate and rhythm of the veteran's heart.  There were no 
murmurs, rubs, or gallops noted.  It was noted that the 
veteran is chronically anticoagulated for atrial 
fibrillation.  It was also noted that he occasionally has 
angina if he walks aggressively.

Even though the veteran is reportedly unemployed, the 
evidence does not show that such unemployment is due to 
symptoms associated with his heart disease disability.  

His cardiovascular examination was essentially normal.  
Moreover, there are no chronic residual findings of 
congestive heart failure, angina on moderate exertion or 
circulatory shock from coronary occlusion or thrombosis.  
Therefore, the Board finds that a 100 percent evaluation is 
not warranted for the period on and after May 1, 1998 under 
the previous criteria if 38 C.F.R. § 4.104, Diagnostic Code 
7005.

Further evaluation of the record reveals that an evaluation 
in excess of 60 percent for arteriosclerotic heart disease on 
and after May 1, 1998 under the rating criteria in effect 
January 12, 1998 is not warranted in this instance.  

The evidence does not show that the veteran's 
arteriosclerotic heart disease resulted in chronic congestive 
heart failure, or that a work load of 3 METs or less resulted 
in dyspnea, fatigue, angina, dizziness, or syncope or that 
there was left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

The evidence shows that the veteran's symptomatology is 
consistent with the rating criteria for 60 percent, under the 
amended regulations, for arteriosclerotic heart disease in 
that the workload of greater than 3 METs but not greater 5 
METs result in dyspnea or fatigue.

Based upon the foregoing, the Board finds that entitlement to 
an evaluation in excess of 60 percent on and after May 1, 
1998 is not warranted under the amended criteria under 
38 C.F.R. § 4.104, Diagnostic Code 7005.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of the documents 
or testimony of record and to identify all potential theories 
of entitlement to a benefit under the law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Arteriosclerotic heart disease has not required frequent 
inpatient care and is not shown to markedly interfere with 
employment such as to render impractical the application of 
the regular schedular standards, thereby precluding a grant 
of entitlement to an increased evaluation on an 
extraschedular basis.  There exists no basis upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.

The schedular criteria adequately compensate the veteran for 
the nature and extent of severity of his heart disease for 
the pertinent periods of time discussed earlier.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for entitlement to service connection for his heart 
disease, "staged," ratings for separate periods of time, 
based on the facts found, must be considered.  See Fenderson, 
supra.  In this case, the RO has assigned separate staged 
ratings for the veteran's arteriosclerotic heart disease, and 
the Board finds no evidentiary basis upon which to change the 
staged rating scheme promulgated by the RO. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluations for the disability at 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra..  In this case, the Board finds no other 
provision upon which to assign a higher disability 
evaluation.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for arteriosclerotic heart disease with atrial fibrillation 
from March 1, 1993 to October 16, 1996 is denied.

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease with atrial fibrillation from 
October 17, 1996 to March 17, 1997 is denied.

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease with atrial fibrillation on 
and after May 1, 1998 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an increased 
evaluation for degenerative changes and disc disease of the 
lumbar spine is "well grounded" within the meaning of the 
statute and judicial construction.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, in this case, well groundedness is based upon the 
veteran's assertions that his disorder has increased in 
severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.

Following a review of the veteran's claims file, the Board 
finds that development requested in its May 1997 remand has 
not been performed.  It is noted that, pursuant to Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court has held that a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court has further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.

Absent from the report of the May 1998 examination is any 
indication from the examining physician that he reviewed the 
claims folder.  Moreover, the examiner did not provide an 
explanation as to normal range of motion of the lumbar spine.  

Furthermore, he did not comment on the extent, if any, to 
which the veteran experienced functional loss due to pain.

In connection with the veteran's claim of entitlement to an 
increased evaluation for degenerative changes and disc 
disease of the lumbar spine the Board notes that the Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this matter is 
again REMANDED to the RO for the completion of the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his service- connected degenerative 
changes and disc disease of the lumbar 
spine.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected degenerative changes and disc 
disease of the lumbar spine disability.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.

The examiner should determine the extent 
and degree of severity of the veteran's 
service-connected degenerative changes 
and disc disease of the lumbar spine 
manifested by limitation of motion.  The 
examiner should be requested to report 
range of motion and degrees of arc in all 
planes with an explanation as to what is 
normal range of motion of the lumbosacral 
spine.  All findings and diagnoses should 
be reported in detail.

The examiner must identify all orthopedic 
manifestations of the service-connected 
degenerative changes and disc disease of 
the lumbar spine.  


The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Does the service-connected degenerative 
changes and disc disease of the lumbar 
spine disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in the civil 
occupation?

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.

The examiner should address the criteria 
in 38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
descriptive evaluation of the severity of 
the service-connected degenerative 
changes and disc disease of the lumbar 
spine.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall, 
supra.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected degenerative changes and disc 
disease of the lumbar spine.  The RO 
should also consider all pertinent laws 
and regulations as well as the Court's 
holdings in Fenderson, supra and Esteban, 
supra at 262 as well as document its 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Specifically, the RO should consider the 
issue of entitlement to increased 
evaluation with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca as noted 
earlier. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the RO for final appellate review if otherwise 
warranted.  By this remand, the Board intimates no opinion as 
to any final outcome warranted. No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


- 29 -




- 1 -


